Citation Nr: 0824203	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1967 to November 1970, to include a tour of 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation for PTSD.  The Buffalo, New York, 
RO retained jurisdiction over the case.


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to nightmares, sleep 
disturbances, anxiety, and disturbances of mood and 
motivation; there is no evidence of violence or behaviors 
which interfere with routine activity or prevent independent 
functioning.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In correspondence dated in December 2003 (prior to initial 
agency of original jurisdiction (AOJ) consideration of the 
claim) and in February 2006, VA informed the veteran of 
information and evidence not of record necessary to 
substantiate the claim, as well as what portion of the 
information and evidence VA would seek to provide, and what 
portion of such the claimant was expected to provide.  
Although the correspondence did not specifically inform the 
veteran that he should submit evidence of the impact of PTSD 
on his daily life and work, he has in fact done so, 
demonstrating his actual knowledge of the applicable rating 
criteria.  The Board notes as well that these criteria were 
set forth in an October 2005 statement of the case and an 
April 2006 supplemental statement of the case.  The case may 
be addressed on the merits, therefore, as any errors in 
notice are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate the claim. 

Further, VA has provided all reasonable assistance to the 
veteran in substantiating the claim.  Complete VA treatment 
records are associated with the file, and the veteran has 
submitted complete records from the local Vet Center.  A VA 
examination was provided in January 2004, and the veteran 
also supplied a report from a private doctor who examined him 
in January 2006.  No additional records have been identified 
or are outstanding.  The Board notes that the veteran did 
request a personal hearing before a Decision Review Officer, 
and such was scheduled for February 2006.  The veteran failed 
to report for the hearing without explanation or attempt to 
reschedule.  VA has fulfilled the duties to notify and 
assist, and the claim may be adjudicated at this time without 
prejudice to the veteran.

Evidence

Vet Center records from March 2001 to March 2006 reveal that 
the veteran complained of problems with intimacy, 
concentration, memory, mood swings, sleep disturbances, and 
intrusive thoughts and flashbacks.  Counselors initially 
described the veteran as pleasant and cooperative, but 
controlled.  Medications were prescribed for control of mood.  
He was somewhat unkempt, and speech was pressured.  The 
veteran could be defensive and often had to be redirected.  
The veteran described himself as a "quiet recluse" who 
tried hard to stay busy with work.  The veteran was working 
regularly and had a steady girlfriend.  He was widowed and 
had no contact with his son.  Over time, the veteran reported 
that medications were helpful in controlling his moods.  In 
October 2003, a Vet Center therapist summarized the veteran's 
treatment over the prior year.  She stated that he continued 
to participate in bi-weekly counseling sessions, and was 
working regularly.  Work was described as "self medication" 
instead of fulfillment.  The veteran lived alone and felt 
detached and isolated.  He demonstrated some paranoid 
behavior, such as locking his bedroom door each night.  The 
counselor commented that the veteran appeared to have 
increased difficulty interacting with others.  He had no 
close friends and few relatives.  His life was regimented and 
controlled, and he displayed little emotion or interest in 
those around him.  Panic attacks had increased, though a 
frequency was not mentioned, and mood was increasingly 
disturbed.

The veteran underwent a VA mental disorders examination in 
January 2004.  The veteran reported that he had been 
prescribed medications for PTSD, and had participated in 
group and individual therapy.  He stopped group therapy 
because he "could not handle" it.  The veteran referred to 
handwritten notes in reporting his subjective complaints, and 
was somewhat tremulous when speaking.  He reported recent 
problems with forgetfulness in explaining his notes.  He 
reported increased isolation, and stated that he kept away 
from others except at work.  He had been a respiratory 
technician at a local hospital for 33 years, and did not 
interact with others in the lab unless necessary for work.  
There was no conflict with coworkers, but he felt their daily 
conversation was "petty."  He did enjoy his work, and had 
never been disciplined.  Recently he had been having more 
nightmare about combat in Vietnam, and he described 
flashbacks and intrusive thoughts.  He had been a combat 
medic in the service.  He has no outside interests or 
activities, and generally went to work and home.  He could go 
out to restaurants or movies on occasion, but resisted.  He 
reported one close friend who tried unsuccessfully to get him 
to socialize more, and he recently broke up with a 
girlfriend.  The veteran was hypervigilant and always made 
sure his door was locked at night.  On interview, the 
examiner noted the veteran to be unremarkable in appearance.  
Hygiene was good.  The veteran was anxious and somewhat 
angry, with a depressed mood.  He avoided eye contact at 
times, as when discussing his wife's death from cancer.  
Motor behavior was generally normal.  The veteran displayed a 
blunted sense of humor.  Speech was clear and concise, and no 
formal thought disorder was noted.  There was no evidence of 
impaired long or short term memory, though immediate recall 
was affected by anxiety.  He denied suicidal ideation, and 
the sole report of violence against others was when he had to 
"take down" his teenage son over behavior problems.  
Judgment and insight were intact.  PTSD was diagnosed and a 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

VA treatment records reveal that in February 2004, the 
veteran was minimally anxious on a chronic basis, but was 
cooperative.  He did not appear particularly depressed, 
though affect was mildly constricted.  The veteran reported 
he had been doing well over the past four months, but 
recently was experiencing increased depression and a lack of 
ambition.  He had just ended a relationship with a woman, and 
reported occasional scary nightmares.  Medications were 
adjusted, and treatment record reveal that complaints of 
depression waxed and waned periodically.  Nightly disturbing 
nightmares continued.  He reported in April 2005 that 
following adjustment of medications his nightmares increased 
in severity; he also stated that he had just begun a 
relationship with a woman.  Nightmares improved with a 
tapering of medication.  The providers noted the veteran was 
doing fairly well.  In July 2005, the treating psychiatrist 
opined that the veteran was psychiatrically stable and was 
doing "quite well" on current medications.  The veteran was 
described as being at his "baseline," with a calm, 
pleasant, and composed demeanor.  He was minimally anxious on 
a chronic basis, but was cooperative and related nicely.  He 
did not appear depressed, irritable, or panicky.  His 
condition was relatively unchanged in February 2006.  The 
veteran continued to have sleep disturbances with frequent 
wakening, as well as nightmares.  

In January 2006, the veteran saw Dr. RC, a private doctor, 
for a second opinion of his condition.  The doctor's 
handwritten report notes complaints of anxiety, severe 
nightmares, and depression measuring 3 out of 10.  She did 
not describe functional impairments, but did adjust 
medications.  She prescribed Ambien for sleep, though the VA 
declined to fill it and recommended against taking it even as 
a short term solution because of addictive qualities.  The 
doctor diagnosed major depression and anxiety, PTSD, and a 
panic disorder.  The veteran later stated that Dr. RC had 
said that electro-shock therapy was a possible treatment for 
his nightmares.

A March 2006 Vet Center treatment note indicates the veteran 
complained of increasing irritability.  He continued to have 
difficulty with sleep, and was exhausted during the day; he 
continued to work.  He indicated that he had not attended his 
hearing at the RO because he had been too anxious.  The 
veteran reported that he had been more aggressive when 
driving, and had a recent road rage incident.  He was not 
able to let his girlfriend drive, as he could not relinquish 
the control.  The provider also noted multiple obsessive-
compulsive routines.  As an example, the veteran cited the 
anxiety he felt when his regular bathroom was being remodeled 
and he had to adjust his habits.  The provider commented that 
the veteran was making attempts to manage his "significantly 
disabling anxiety."  He wanted to improve relationships with 
his significant others.

In a March 2006 statement, the veteran described his daily 
social and occupational activities and the impact his PTSD 
symptoms had on his life in those areas.  He had regular, 
frequent nightmares of combat in Vietnam.  They occurred 
three to five times a week.  He wakes exhausted, felling as 
if he had gotten only a few hours sleep.  His girlfriend has 
to wake him or roll him over to stop the nightmares.  He 
attributed his increased irritability to this lack of sleep.  
He was having more conflicts with co-workers, and reported 
episodes of road rage.  In one instance, he stated that he 
stopped his car after another driver "flipped him off" when 
he refused to let him merge.  His girlfriend stopped him from 
getting out of the car and confronting the other driver, 
though he stated that if he could have gotten his seat belt 
off and the car into park, he would not have been stopped.  
In another, he drove into oncoming traffic to pass someone.  
He has thought about retiring, but finds solace in his work, 
which distracts him from thinking about traumatic events.  
The veteran stated that he is defensive and isolates since 
his wife died of breast cancer.  When a girlfriend began to 
get serious, he ended the relationship.  He tried not to 
interact with people outside of work, and even then he did 
not socialize, but instead addressed only work topics  

The veteran stressed the importance of routines in his life.  
He traveled the same routes to and from work, and avoided 
stops.  He lays out his work clothes the night before, and 
reads the paper in the same order each night.  He is careful 
about  security at night, and checks his locks repeatedly.  
He did not deal well with interruptions of his usual 
activity, such as having to implement new procedures at work.  
He resists changes as long as possible.  He was afraid of 
flying, and cannot go by air when he travels.  When he does 
go out of town, he encounters reminders of Vietnam and is 
depressed and withdrawn afterwards.

Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

PTSD is evaluated under Diagnostic Code 9411, which applies 
the General Formula for Mental Disorders.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is assigned a 50 percent rating. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, is 
assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Here, the Board finds that the disability picture presented 
best reflects the criteria for a 50 percent evaluation.  The 
evidence of record clearly shows that the veteran has an 
almost constant level of anxiety.  He has managed this 
through routines and medications.  Despite the anxiety, 
however, the veteran continues to work full time in a very 
responsible position, has been able to establish 
relationships with a number of girlfriends, and does some 
activities outside of work, such as traveling.  He also has 
frequent nightmares and is "exhausted" by the lack of sound 
sleep.  This has lead to greater irritability and anger.  The 
record reflects that this increase has not resulted in 
violence, though the veteran has contemplated it.  

The veteran's anxiety, depression, sleep disturbances, and 
nightmares have unquestionably contributed to significant 
impairment of his social and occupational functioning.  
Despite this, however, the veteran remains able to function 
independently, appropriately, and effectively in all 
situations.  He is able to perform his regular daily 
activities without interference from obsessive behaviors; he 
describes many of his actions as preferences rather than 
compulsions.  Not doing them upsets him, but does not prevent 
him from acting.  In light of the level of functioning shown 
by the evidence of record, an evaluation in excess of 50 
percent for PTSD is not warranted at any time during the 
appellate period.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


